fa irs department of the treasury internal_revenue_service p o box cincinnati oh number release date date date employer id number contact person number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don't qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_501 of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 ofthe code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter4038 rev catalog number fij irs department of the treasury internal_revenue_service p o box cincinnati oh legend b date c state d name f organization g organization dear date date employer id number contact person number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don't qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_50l c of the code no for the reasons stated below facts you formed on b in the state of c pursuant to its general statutes your stated purposes in your articles of incorporation are as follows said organization is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_50l c of the internal_revenue_code or corresponding section of any future federal tax code the business activity for said organization is as follows provide ministry to a group by teaching various topics to strengthen their relationships and spiritual walk with god you are governed by a board_of four persons led by your president d the other board members consist of d's spouse d's aunt and d's friend d and one other board member are compensated letter rev catalog number 47630w initially in your application you stated that your activities consist of teaching biblical principles for everyday life to this end you stated you would teach classes to youth regarding communicating in society sexual purity marriage and forgiveness additionally you stated you provide ministry opportunities to churches to participate in disaster relief efforts and you travel to historical places and compare the places to the biblical foundations set by america's forefathers you further stated that you will contact organizations daily and visit churches to seek an opportunity to work with their ministries through your outreach ministry and you would seek to provide an opportunity for underprivileged children to participate in your programs and seek financial support for them to cover any expenses you included a travel brochure with your application and stated that your activities will be conducted at various locations while traveling on the road upon case development you explained that your sole activity consists of providing mobile retreats on a specially converted bus to accommodate a group of thirty-eight retreaters your services include providing transportation sleeping accommodations on the bus and meals for church or ministry groups participating in your retreats the teachings you described in your application are provided to participants during your trips mainly incorporating bible lessons all materials used are directly from the bible you primarily provide these services for a children's choir and you provided a copy of your contract with them showing they pay you to transport them to their various singing venues for twenty-nine weeks of the year when you are not providing your services for the children's choir you stated that you provide your services to other ministry groups four to eight times during the year for purposes of conducting vacation bible schools singing in nursing homes or serving on disaster relief teams the ministry teams you transport provide the ministry or service projects your role is to provide transportation accommodations food and bible classes for team participants part of each trip may include stops at amusement parks beaches and other recreational destinations you submitted a brochure outlining your services and inviting people to call today and plan your mobile retreat the following are excerpts from your brochure join d and his spouse for an exciting trip as each day will bring the excitement of the day the lord hath made psalm sec_118 call today lock in your dates and let us start planning now the planning of your trip where do you want to go we will drive each night to get your group there throughout each day of your retreat the purpose of your trip what do you want to do missions trip disaster relief service fun and education marriage enrichment you decide and we'll put it together for you letter rev catalog number 47630w what can we do we will drive we can cook meals mainly breakfast and lunches yes hot ones and not just cereal or bologna sandwiches although they are good too we can work out the details of where you want to visit and get tickets and reservations we will teach preach play music pop popcorn and even tum down the blankets for you what do you need to do most trips average days and nights however we can do more the cost depends on what we are doing and where we are going we will work with your group and customize your mobile retreat to fit into your budget fund raisers and sponsorship are a good way to help keep the individual costs down start one now and build up your fund quickly so we can get on the road sooner the bottom line will be the lives that will be changed and transformed into the likeness and mind of christ we all need to grow and mature in the lord often there are times when things hinder our growth and walls go up breaking down those walls and allowing god's word to heal the hearts and then rebuild our lives makes all of our efforts of working together with you worth it all this is not your usual check into a hotel and stay three days retreat it's not like going to church camp for a week and sleeping in a cabin with no a c it's a new adventure everyday sic arise your first morning out on top of a mountain and hear your voice echo throughout the hills enjoy day two at an exciting amusement park with rides shows or water activities then finish up day three relaxing on a beautiful beach feeling the oceans breeze each day we will incorporate bible lessons since formation you have taken approximately twenty trips the purposes listed for your trips include a men's retreat exchange student ministry ministry to nursing homes and a youth retreat among others you stated in the course of your trips you have visited several amusement parks national parks and national monuments we requested an hourly itinerary for your last four trips which included time for all your activities including bible classes your last four trips were conducted for a f group a college class a church choir and g the itinerary for the f group included visits to niagara falls new york city and washington dc as well as a whitewater rafting trip j ach destination had a full schedule of sightseeing the itinerary indicates that you conducted group devotions every evening the trip for the college included destinations to various campgrounds at national parks such as yellowstone and the grand canyon the itinerary for the college class did not make any reference to bible classes or devotions the itinerary for the church choir included three days with multiple stops for singing according to the itinerary you planned a visit to an amusement park for the final day of the letter rev catalog number 47630w trip your itinerary labeled g included visits to niagara falls new york city and washington dc each destination included a full_day of sightseeing your trip information sheet shows that you held devotions each morning and evening you determine the cost of your trips based on an amount for the driver's salary fuel bus maintenance meals and activities you explained that you use a cost share program for each trip wherein you divide the total costs of the trip by the number of participants generally each participant pays his or her share ofthe cost however if someone is unable to pay another person may pay their share or you stated that you may cover their expenses from general donations you are supported by fees as well as donations the children's choir raises its own funds for its trips you submitted a copy of your retreat agreement with the children's choir which shows the choir pays you for the driver's salary mileage and bus idle time the agreement shows that you calculated a ten percent discount on the bus idle fee and mileage and a five percent discount on the driver's salary the agreement provides provisions for overage charges if the duration of the trip and or mileage exceeds the duration and mileage to which you agreed fees for entertainment fuel and tolls are not included in the agreement total your website encourages donations so that you keep prices low we asked you how many program participants' costs were covered from general donations you stated that out of participants around paid nothing and the remaining participants paid a small amount of their share after their organization contributed funds and after you used any available funds to assist you stated that if funds are designated for an individual's share it goes directly to their share for large groups the organizations raise funds on behalf of their participants and the amount raised is shared among the individuals attending the attendees then pay the amount remaining to their organization historically you provided one donation to a church but you do not have plans to make similar donations in the future your expenses are for compensation_for your directors at least one ofwhom also serves as a driver rent to store the motorhome supplies maintenance of the motorhome gas lodging and miscellaneous expenses law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 c l states that an organization will be regarded as 'operated exclusively' for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_77_366 1977_2_cb_192 describes a nonprofit organization that was formed to provide a continuing educational program in an atmosphere conducive to spiritual renewal the organization's only activities consisted of the regular arrangement and conduct of fourteen-day wintertime cruises on chartered ships in addition to the usual cruise activities the programs conducted on each cruise included a schedule of lectures discussion groups and special interest workshops on religious topics at which attendance was not required for approximately four hours on each of the nine days the ship was at sea the organization conducted lectures discussions and workshops the remainder of the time was available for meals recreation activities and social functions many of the social and recreational function were arranged as part of the cruise and recreational letter rev catalog number 47630w facilities were readily at hand for participants use a day was spent at each of five different ports of call where arrangements were made for general sightseeing tours and shopping opportunities at three of the ports of call the cruise sponsored programs also enabled the participants to spend minor portions of their time ashore meeting with local church leaders attending worship services and or visiting mission projects the ruling held that the lectures discussions workshops and some of the activities on shore further religious and educational_purposes however the extensive amount of time energy and other resources which are regularly devoted to the conduct of social and recreational activities together with the manner in which such activities are scheduled in relation to other cruise programs and all the other attendant facts and circumstances here present demonstrate that the organization's conduct of such social and recreational activities serve substantial independent purposes of a non-charitable nature revrul_77_430 1977_2_cb_194 describes an organization which conducted religious weekend retreats at a rural lakeshore site where participants enjoyed recreational facilities during their limited free time and qualified for exemption under sec_501 c the organization was formed for the purpose of conducting weekend religious retreats open to individuals of diverse christian denominations the retreats are conducted by ministers and priests of the various denominations the activities engaged in at the retreats are group and individual prayer lectures reading and meditation such activities are generally scheduled on an hourly basis throughout the day although no recreational activities are scheduled there is a limited amount of free time in which the participants may relax and enjoy the facilities in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 70_tc_352 the organization provided consulting services for a fee to various tax-exempt and non-profit organizations the organizations fees were set at or close to cost the court concluded that those activities are not inherently charitable because they are of the type typically conducted by for-profit organizations even though the organization argued that its fees may in fact be lower than those charged by other firms the court concluded that it was not enough to prove that organization's purposes are primarily exempt the court concluded that the petitioner is not an organization described in sec_501 because its primary purpose is neither educational scientific nor charitable but rather commercial in the schoeger foundation v commissioner 76_tc_380 the applicant organization which was characterized as a religious retreat facility owned and operated a mountain lodge numerous religious recreational and social activities were available to the lodge's guests none of which were regularly scheduled or required the religious activities revolve around individual prayer and contemplation with optional daily devotions and occasional sunday services available to the guests the court held that the organization did not qualify for exemption because the lodge's recreational and social activities were those of a vacation resort in retreat in motion inc v c i r 48_tcm_334 t c memo a religious_organization was formed to provide fun experiences through bus trips to florida disneyworld and washington dc to accomplish its purposes the organization acquired an over-the-road bus which it rebuilt inside in order to provide in-bus sleeping facilities the organization's program consisted of taking church-related groups on three-to five-day trips and providing an environment which was more conducive to the sharing of the christian faith the bus trips constituted the entire program of the organization with the only other activities ancillary such as fund letter rev catalog number 47630w raising administration and bus maintenance the organization failed to qualify as a tax-exempt_organization the recreational aspects of the trips involving secular sightseeing beach-going mountain climbing etc were not shown by the taxpayer to be insubstantial in nature and were not merely incidental to religious activities application of law you are not described in sec_501 c of the code you do not meet the operational_test as described in sec_1 c -1 c because you have failed to establish that you exclusively further charitable religious or educational_purposes or any other purposes described in sec_501 of the code and because you have failed to establish that no more than an insubstantial part of your purposes are social recreational and commercial you stated that your purpose is to restore relationships through the teachings you share during travel we asked you to provide itineraries which showed an hourly schedule of your activities including bible classes the only reference to bible classes on some of your itineraries was morning and evening devotions the itineraries include multiple stops for sightseeing and amusement parks your devotional times are only a small part of your overall activities which are providing transportation services for a fee according to better business bureau of washington d c inc v united_states you fail to qualify for exemption from federal_income_tax due to the presence of a substantial non-exempt purpose your transportation services this is true regardless of the number of truly exempt purposes you are similar to the organizations described in retreat in motion inc v c i r and revrul_77_366 in that you arrange and conduct travel opportunities which include an opportunity for spiritual renewal your sole activity is your mobile retreats and similar to those organizations your retreats include extensive opportunities for sightseeing recreational and social activities indeed the itineraries submitted with your application showed that your participants engaged in activities such as sightseeing whitewater rafting and attending amusement parks although you have a devotional time each evening during your trip it is clear that a substantial purpose of your organization is to transport persons to participate in social and recreational activities in fact based on the itineraries you provided the devotional times are only an incidental part of your overall purposes we note that some groups you transport may conduct activities that further religious or charitable purposes however it is they not you who conduct those activities your role is to provide transportation and to coordinate their sightseeing adventures we also note that although you state your purpose is to transport groups to ministry opportunities only one of your four most recent itineraries pertained to a group participating in ministry the itineraries and brochures show your activities further substantial social and recreational purposes by transporting persons to sites where they may engage in recreational activities you are distinguished from the organization in revrul_77_430 above which provided a full schedule of group and individual prayer lectures reading and meditation conducted each hour throughout the day participants attending their retreats had access to recreational facilities in their limited spare time instead of you providing structured religious activities your brochures make it clear that your participants choose the destinations and activities of the trips the brochures also advertise that each day participants may awaken on a mountain a beach or may attend an amusement park we also note that some of the organizations you serve provide activities for persons in a charitable_class such as for youth f trip or for persons who may be distressed g however you do not have an established program to provide charitable programs for a charitable_class nor do you appear to limit the availability of your retreats in any way instead the organizations which utilize your services to plan the trip determine the destinations your role is to provide travel services and to organize the logistics of the trips you are more like the organization described in the schoeger letter rev catalog number 47630w foundation v commissioner which provided opportunities for several unstructured activities most of which furthered social and recreational purposes you stated your primary activity is providing transportations services to the children's choir for a fee according to your contract you provide these services to them twenty-nine weeks of the year they pay you a fee for the driver's salary bus mileage and bus idle time the services you provide are not distinguished from those provided by a for-profit bus charter company like the organization in b s w group inc v commissioner your activities are not inherently charitable rather your primary purpose is providing services for a fee which is commercial also like the organization in b s w group inc v commissioner you state that you set your fees at cost however that is insufficient to establish you are formed for purposes described in sec_501 ofthe code you are similar to the organization described in revrul_72_369 you provide services at cost to primarily non-profit groups you did not specify whether all the organization you serve have been recognized as exempt from federal_income_tax under sec_501 of the code however as held in revrul_72_369 above that factor alone is insufficient to establish you are operated for charitable purposes like the organization described in revrul_72_369 your services are those generally carried on by for-profit companies you are not supported significantly by grants or donations although your financial data shows you will receive donations and your website also shows you will solicit for donations your travel brochure clearly states that the cost of the trip depends on where participants go and the activities conducted you stated that you covered the cost of participants but the other facts of the case do not support this assertion when we asked you how you determined who you would assist you stated that funds designated for an individual's share is paid for their share and large groups raise funds on behalf of their participants additionally your brochure encourages your trip participants to start their own fundraiser to keep costs down thus we must conclude that the organizations participating with you typically raise their own funds rather than you subsidizing costs from general donations setting your fees at cost lacks the donative element necessary to establish you are operated exclusively for exempt purposes under sec_501 of the code even if you did provide your services at substantially below cost your services do not exclusively further 50l c purposes as described above your services work to substantially further social and recreational purposes your position you state that you are not a motor coach transportation business you do not seek commercial business and are not involved in one day bus trips your purpose is to work with ministries that serve others through ministry you state that during evening travel you will have a time to share with each other so that relationship healing may begin you stated that like a church camp which provides recreational activities like swimming volleyball and arts and crafts your main focus is to help each individual grow spiritually from teaching the bible you desire to be able to accept tax deductible contributions to minimize your operational costs our response to your position as described above you did not establish that you are formed exclusively for the purposes described in sec_501 ofthe code you did not distinguish yourself from a commercial business providing transportation services merely adding a devotional time to your itinerary does not make your operations exclusively religious the commercial and recreational aspects of your operations are substantial although it is possible that a recreational activity may further a c purpose you did not establish how your operations do so even if you did establish that your recreational activities further 50l c purposes the substantial commercial aspects of your operations would preclude exemption although given an opportunity to revise your activities and brochures you made no changes and thus provided no additional information for us to consider we note letter rev catalog number 47630w additionally that the factual assertions in your position statement were not signed under penalties of perjury as required by rev procs and however the information in your position statement provided no new information conclusion you do not qualify for exemption from federal_income_tax under sec_501 ofthe code because you do not meet the operational_test you failed to establish that you are operated exclusively for religious charitable educational or other c purposes additionally the administrative record indicates that you are formed to further substantial social recreational and commercial purposes if you don't agree you have a right to file a protest if you don't agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn't already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven't provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more letter rev catalog number 47630w information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status if you don't file a protest within days you can't seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top ofthis letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it lfyou agree if you agree with our proposed adverse determination you don't need to do anything if we don't hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
